Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 1 of 73 PageID: 1253




                        EXHIBIT A
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 2 of 73 PageID: 1254




 FLASTER/GREENBERG PC
 By:    Adam E. Gersh, Esquire
 Commerce Center
 1810 Chapel Avenue West
 Cherry Hill, NJ 08002
 (856) 382-2246
 Adam.Gersh@flastergreenberg.com
 Attorneys for Defendants Cortica-US, Inc. and Cortica, LTD.

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                     :
  M&B IP ANALYSTS, LLC,                              :
                                                     : C.A. No. 2:19-cv-00429
                           Plaintiff,                :
              v.                                     :
                                                     : JURY TRIAL DEMANDED
  CORTICA-US, INC., and CORTICA, LTD.,               :
                                                     :
                           Defendants.               :
                                                     :
                                                     :

     DEFENDANT CORTICA, LTD.’S AMENDED ANSWER AND COUNTERCLAIM

          Defendant Cortica, LTD. (“Cortica” or “Answering Defendant”), by and through

 undersigned counsel, for its Amended Answer and Counterclaim, avers as follows:

                   RESPONSES TO ALLEGATIONS OF PLAINTIFF’S COMPLAINT

          1.       Denied. The allegations of the corresponding paragraph constitute conclusions of

 law to which no response is required and, in any event, they are denied.

          2.       Denied. The allegations of the corresponding paragraph constitute conclusions of

 law to which no response is required and, in any event, they are denied.

          3.       Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

 Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

 the allegations of the corresponding paragraph and, therefore, they are denied.




 8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 3 of 73 PageID: 1255




          4.    Admitted in part and denied in part. Answering Defendant admits only that Cortica-

 US, Inc.’s state of incorporation is Delaware. The remaining allegations of the corresponding

 paragraph constitute conclusions of law to which no response is required and, in any event, they

 are denied.

          5.    Admitted in part and denied in part. Answering Defendant admits only that Cortica,

 LTD.’s business address is 103 Allenby Street, 4th Floor, Tel Aviv, Israel. The remaining

 allegations of the corresponding paragraph constitute conclusions of law to which no response is

 required and, in any event, they are denied.

          6.    Denied. The allegations of the corresponding paragraph constitute conclusions of

 law to which no response is required and, in any event, they are denied.

          7.    Answering Defendant admits only that Cortica-US, Inc.is a subsidiary of Cortica,

 LTD. All other allegations are denied.

          8.    Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

 Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

 the allegations of the corresponding paragraph and, therefore, they are denied.

          9.    Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

 Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

 the allegations of the corresponding paragraph and, therefore, they are denied.

          10.   Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

 Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

 the allegations of the corresponding paragraph and, therefore, they are denied.




                                                  2
 8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 4 of 73 PageID: 1256




          11.   Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

 Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

 the allegations of the corresponding paragraph and, therefore, they are denied.

          12.   Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

 Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

 the allegations of the corresponding paragraph and, therefore, they are denied.

          13.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

 to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

 directed a party other than Answering Defendant, no response from Answering Defendant is

 required. By way of further response, Answering Defendant does not have, and never had, any

 contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

 best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

 contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

 to Plaintiff’s agreement with a party other than the named Defendants.

          14.   Admitted in part and denied in part. Answering Defendant admits only that it is a

 patent holder of its patents. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

 they are directed a party other than Answering Defendant, no response from Answering Defendant

 is required.

          15.   Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

 they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from Answering



                                                  3
 8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 5 of 73 PageID: 1257




 Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

 8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

 sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

 therefore, they are denied. By way of further response, Answering Defendant does not have, and

 never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

 Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

 and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

 were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

          16.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

 to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

 directed a party other than Answering Defendant, no response from Answering Defendant is

 required. To the extent, if any, that a response is deemed necessary from Answering Defendant as to

 allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

 reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a belief

 about the truth of the allegations of the corresponding paragraph and, therefore, they are denied. By

 way of further response, Answering Defendant does not have, and never had, any contractual

 relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's best

 knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any contractual

 with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant to Plaintiff’s

 agreement with a party other than the named Defendants.

          17.   Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

 they are directed a party other than Answering Defendant, no response from Answering



                                                   4
 8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 6 of 73 PageID: 1258




 Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

 Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

 8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

 sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

 therefore, they are denied. By way of further response, Answering Defendant does not have, and

 never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

 Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

 and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

 were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

          18.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

 to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

 directed a party other than Answering Defendant, no response from Answering Defendant is

 required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

 to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

 reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

 denied. By way of further response, Answering Defendant does not have, and never had, any

 contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

 best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

 contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

 to Plaintiff’s agreement with a party other than the named Defendants.

          19.   Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,



                                                  5
 8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 7 of 73 PageID: 1259




 they are directed a party other than Answering Defendant, no response from Answering Defendant

 is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

 as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

 reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

 denied.

           20.   Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

 they are directed a party other than Answering Defendant, no response from Answering Defendant

 is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

 as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

 reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

 denied.

           21.   Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

 they are directed a party other than Answering Defendant, no response from Answering Defendant

 is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

 as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

 reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

 denied.




                                                  6
 8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 8 of 73 PageID: 1260




          22.   Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

 they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

 Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

 8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

 sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

 therefore, they are denied. By way of further response, Answering Defendant does not have, and

 never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

 Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

 and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

 were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

          23.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

 to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

 directed a party other than Answering Defendant, no response from Answering Defendant is

 required. To the extent, if any, that a response is deemed necessary from Answering Defendant

 as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

 reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

 denied. By way of further response, Answering Defendant does not have, and never had, any

 contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering

 Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never




                                                  7
 8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 9 of 73 PageID: 1261




 had, any contractual with the Plaintiff, and any services that the Plaintiff provided, were provided

 pursuant to Plaintiff’s agreement with a party other than the named Defendants.

          24.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

 to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

 directed a party other than Answering Defendant, no response from Answering Defendant is

 required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

 to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

 reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

 denied. By way of further response, Answering Defendant does not have, and never had, any

 contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

 best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

 contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

 to Plaintiff’s agreement with a party other than the named Defendants.

          25.   Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

 they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

 Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

 8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

 sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

 therefore, they are denied. By way of further response, Answering Defendant does not have, and

 never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to



                                                  8
 8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 10 of 73 PageID: 1262




  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

                                 ANSWER TO FIRST CAUSE OF ACTION

           26.    Answering Defendant hereby incorporates by reference the preceding paragraphs

  of this pleading as if set forth fully herein.

           27.    Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as to

  allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           28.    Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

                                                   9
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 11 of 73 PageID: 1263




  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

            29.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            30.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.




                                                  10
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 12 of 73 PageID: 1264




           31.    Denied. By way of further response, Answering Defendant does not have, and never

  had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering

  Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had,

  any contractual with the Plaintiff, and any services that the Plaintiff provided, were provided

  pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           32.    Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering

  Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never

  had, any contractual with the Plaintiff, and any services that the Plaintiff provided, were provided

  pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

  in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

  action set forth therein, and award Answering Defendant its costs and expenses, including

  attorney’s fees, and any other relief that the Court may deem appropriate.

                               ANSWER TO SECOND CAUSE OF ACTION

           33.    Answering Defendant hereby incorporates by reference the preceding paragraphs

  of this pleading as if set forth fully herein.

                                                   11
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 13 of 73 PageID: 1265




            34.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

            35.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            36.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is



                                                   12
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 14 of 73 PageID: 1266




  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           37.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           38.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are



                                                   13
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 15 of 73 PageID: 1267




  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

  in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

  action set forth therein, and award Answering Defendant its costs and expenses, including

  attorney’s fees, and any other relief that the Court may deem appropriate.

                                 ANSWER TO THIRD CAUSE OF ACTION

           39.    Answering Defendant hereby incorporates by reference the preceding paragraphs

  of this pleading as if set forth fully herein.

           40.    Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

                                                   14
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 16 of 73 PageID: 1268




  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           41.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

  any, they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           42.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a



                                                   15
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 17 of 73 PageID: 1269




  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

            43.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            44.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's



                                                   16
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 18 of 73 PageID: 1270




  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

            45.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

  any, they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

            46.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as to

  allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.



                                                  17
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 19 of 73 PageID: 1271




  WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment in its

  favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of action

  set forth therein, and award Answering Defendant its costs and expenses, including attorney’s fees,

  and any other relief that the Court may deem appropriate.

                                          AFFIRMATIVE DEFENSES

           Without admitting or acknowledging that Answering Defendant bears any burden of proof

  about any of the following affirmative defenses, Answering Defendant avers:

                                            First Affirmative Defense

           Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief can be

  granted.

                                           Second Affirmative Defense

           Plaintiff’s claims are barred, in whole or in part, by the absence of any contractual privity

  with Answering Defendant.

                                            Third Affirmative Defense

           Plaintiff’s claims are barred or limited because it has unclean hands.

                                           Fourth Affirmative Defense

           Plaintiff brought this action in the improper venue and in a Court that lacks jurisdiction

  over Answering Defendant and/or all the parties.

                                            Fifth Affirmative Defense

           Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or unclean hands.

                                            Sixth Affirmative Defense

           Plaintiff’s claims are barred, in whole or in part, by applicable statute of limitations or other

  limitations upon actions.




                                                      18
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 20 of 73 PageID: 1272




                                          Seventh Affirmative Defense

           Plaintiff has failed to mitigate its alleged damages.

                                          Eighth Affirmative Defense

           Plaintiff’s claims are barred by the doctrine of laches.

                                           Ninth Affirmative Defense

           No act or omission on the part of Answering Defendant was the proximate cause or

  contributing cause of any damages Plaintiff allegedly suffered.

                                           Tenth Affirmative Defense

           Plaintiff’s claims are barred, in whole or in part, because Answering Defendant never owed

  any duty to Plaintiff and never breached any duty allegedly owed to it.

                                         Eleventh Affirmative Defense

           Answering Defendant at all times acted in good faith, for legitimate business reasons, and

  without intent to violate the law or cause harm to Plaintiff.

                                          Twelfth Affirmative Defense

           Plaintiff’s claims are barred because Plaintiff unreasonably failed to avail itself of the

  remedies available its contract with third parties that gives rises to its claims

                                        Thirteenth Affirmative Defense

           Plaintiff’s claims are barred because Plaintiff failed to exhaust Plaintiff’s available

  administrative remedies.

                                        Fourteenth Affirmative Defense

           Plaintiff brought this action in the improper venue and in a Court that lacks jurisdiction

  over the subject matter.




                                                    19
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 21 of 73 PageID: 1273




                                         Fifteenth Affirmative Defense

           Any sums due to Plaintiff are offset in their entirety due to the damages Plaintiff’s actions

  caused to Answering Defendant through its negligent services, overbilling, and performance of

  work that was not approved by Answering Defendant.

           Answering Defendant intends to rely upon such other defenses as may be available or

  become apparent during discovery proceedings in this case and hereby specifically reserves the

  right to amend this Answer to plead said defenses.

           WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

  in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

  action set forth therein, and award Defendant its costs and expenses, including attorney’s fees, and

  any other relief that the Court may deem appropriate.

                                           COUNTERCLAIM

           A. Cortica and Its Core Technology

           47.    Cortica is an Israeli technology company operating in the cutting-edge field of

  artificial intelligence.

           48.    Established as a startup in 2007, Cortica has developed platforms — most notably,

  for use in autonomous vehicles — with the capacity to “learn” their environment, extrapolate data

  to create new “concepts,” and design and tailor operations accordingly.

           49.    Cortica’s core technology involves creating platforms with the capacity to analyze

  their environment by identifying and classifying surrounding objects, behaviors, and patterns, then

  using those classifications to broaden the platforms’ own databases.

           50.    For example, Cortica’s technology would allow an autonomous car, equipped with

  a video of the surrounding area, to identify various objects in its environment, including

  pedestrians, buildings, other cars, traffic signals, and the like.

                                                     20
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 22 of 73 PageID: 1274




           51.      The Cortica technology compares the video images to existing databases comprised

  of various samples of different types of objects (e.g., car models, traffic signals, pedestrians),

  called “concepts.”

           52.      Each preexisting category of images triggers a certain programmed behavior in the

  car (e.g., reaction to a red light, to a pedestrian, to a sidewalk), and when a new image is compared

  to the existing database, the car categorizes the new image and applies the appropriate programmed

  behavior to it.

           53.      The original innovations underlying Cortica’s technology were patented between

  2006 and 2008.

           54.      Cortica continued research and development over the years, and starting in 2012,

  certain core foundations of its technology underwent a fundamental change. These changes include

  materially new ways in which autonomous cars could both create signatures of their surroundings

  and learn new concepts.

           55.      These new innovations were eligible for new patent applications.

           B. The Agreement Between Cortica and eNitiatives, Ltd.

           56.      Cortica entered into an agreement in 2011 with eNitiatives, Ltd. (“eNitiatives”), an

  Israeli company that manages patents owned by other parties, to manage Cortica’s patent portfolio

  internationally.

           57.      That agreement continued (with some modifications) a prior agreement between

  the parties dating from 2008. The 2011 agreement was subsequently renewed with some additional

  modifications in 2016.

           58.      eNitiatives, in turn, used Mr. Ben-Shimon and M&B, as well as M&B’s

  predecessor company in which Mr. Ben-Shimon worked prior to establishing M&B, to handle

  Cortica’s patents before the United States Patent and Trademark Office (“USPTO”).

                                                     21
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 23 of 73 PageID: 1275




           59.   M&B apparently assumed this role pursuant to a third-party arrangement between

  eNitiatives and M&B to which Cortica was not a party.

           C. M&B’s Negligent Performance

           60.   Material for this Counterclaim, the agreement with eNitiatives created an automatic

  fee triggered by certain “milestones” to be accomplished for any one patent application on

  Cortica’s behalf.

           61.   These payment milestones included submission of patent-related documents to a

  patent attorney or patent agent; the actual filing of a patent with the USPTO; and the allowance of

  a patent by the USPTO.

           62.   This fee structure in fact incentivized quantity over quality: the more patent

  applications that could be submitted, the more Cortica would be charged, regardless of the quality

  of patent protection the application process would afford Cortica.

           63.   M&B performed accordingly by purporting to process as many of Cortica’s patents

  as it could with as much speed as possible — all the while failing to comply with basic standards

  of competence and skill.

           64.   M&B’s negligent performance took several forms, as explained below.

         1.     M&B Filed CIP Applications Instead of Applications for Full Patent
  Protection, and It Failed to Explain to Cortica the Implications of CIP Applications.

           65.   M&B filed the vast majority of Cortica’s patents as Continuation in Part (“CIP”)

  applications instead of as original parent patents, which ensured those patents would have far

  shorter periods of protection.

           66.   To provide some background, CIP applications are a means of obtaining protection

  where the owner of an existing patent develops a subsequent improvement to the patent.




                                                  22
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 24 of 73 PageID: 1276




           67.     Ordinarily, this improvement would be ineligible for patent protection because the

  original patent (called the “parent patent”) would be deemed “prior art” and disqualify the

  improvement from independent patent protection.

           68.     To circumvent this issue, the law permits an inventor to file a CIP application,

  which if granted extends the protection of the parent patent to the improvement.

           69.     However, the protection afforded pursuant to a CIP application does not last the

  ordinary twenty-year duration to which original patents are entitled, but continues only for the

  remainder of the duration of the parent patent.

           70.     Likewise, where a chain of CIP applications are filed for a series of subsequent

  improvements to a parent patent, each CIP application is limited to the duration of the original

  parent patent.

           71.     Thus, CIP applications can provide protection for improvements to parent patents

  that do not constitute sufficiently innovative developments to qualify as parent patents themselves,

  and absent a CIP application would be denied protection altogether.

           72.     CIP applications generally entail substantially less work on the part of patent agent.

           73.     However, the protection available to a CIP application is limited by a rigid one-

  year deadline, after which the new improvement may be ineligible for protection to the extent the

  parent patent is deemed prior art.

           74.     Thus, where an existing parent patent would not constitute prior art with respect to

  an innovative new technology, an original patent application for twenty years of patent protection

  period, and not a CIP application, is the correct procedure.




                                                    23
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 25 of 73 PageID: 1277




           75.   If a CIP application is instead filed and granted for the new technology as a

  continuation of a parent patent, the new invention will lose years of protection according to the

  time already elapsed from the parent patent.

           76.   Where in addition to filing a CIP application for new technology instead of an

  original patent application, the CIP application is filed after the one-year limit, the new technology

  will not only be deprived of the twenty-year duration of original patents, it will also lose the

  principal protection available to CIP applications — eligibility even if the parent patent is deemed

  prior art.

           77.   The main motivation for filing a late CIP application in this circumstance is to

  create less work for the patent agent.

           78.   Here, M&B undertook to perform services for Cortica’s patent portfolio, which

  included many new technological innovations that would qualify for parent patent status

  themselves — including new technology both to create signatures of a car’s environment and to

  identify and create new concepts.

           79.   These material changes, many of which related to Cortica’s core technology, would

  have been eligible for independent patents lasting twenty years, and could have served as parent

  patents to CIP applications for subsequent improvements.

           80.   However, for about 70% of Cortica’s United States patents, M&B instead filed CIP

  applications, seizing on the opportunity CIP applications provided to file a greater number of

  applications in a shorter period.

           81.   This approach allowed M&B to process more patents and reach more milestones,

  with the dual results both of more payment and of less work for itself.




                                                   24
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 26 of 73 PageID: 1278




           82.    The consequence of M&B’s approach was to deprive Cortica of years and years of

  patent protection across its portfolio, while Cortica was never informed of these implications.

           83.    In some cases, the protection afforded Cortica’s patents, due to the filing of CIP

  applications instead of original patent applications, resulted in protection lasting no more than

  seven years for a new invention, resulting in a loss of thirteen years of protection.

         2.    M&B Generated a Large Volume of Applications by Cutting and Pasting
  Indiscriminately from Prior Applications.

           84.    Moreover, a review of CIP applications drafted and filed by M&B revealed that

  they were largely constructed of components from other CIP applications. M&B would simply

  copy and paste whole portions of prior CIP applications into new CIP applications, sometimes

  including wholly irrelevant information.

           85.    This copy-and-paste method, in addition to the use of CIP applications instead of

  original patent applications, allowed M&B to draft a large volume of slipshod applications in a

  short time, sacrificing quality of protection for speed.

           86.    Not only eNitiatives, but also M&B directly benefited from the copy-and-paste

  method and the use of CIP applications because this far less time-consuming approach facilitated

  the reaching of more “milestones” more quickly, while directly harming Cortica by failing to

  obtain twenty-year patents.

           87.    However, while M&B simply copied and pasted from prior CIP applications to

  create new ones with minimal effort and only minor additions, it nonetheless charged Cortica the

  full fee as if for independent applications for original patents, or a similar rate.

        3.    M&B Made Key Decisions with Long-Lasting Effects on Cortica’s Portfolio
  Without Bothering to Obtain Cortica’s Approval.




                                                    25
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 27 of 73 PageID: 1279




           88.   M&B also negligently managed Cortica’s patents by making critical decisions

  about Cortica’s patent protection and strategy without bothering to consult with Cortica

  beforehand.

           89.   For example, M&B responded to patent examiners’ reservations and challenges,

  sometimes by significantly reducing claims, without informing Cortica.

           90.   Likewise, M&B failed to wait for Cortica’s approval of application drafts before

  submitting them to the USPTO.

           91.   In some cases, M&B did not even send Cortica a draft to review, and in others

  applications were filed without Cortica’s approval to file any application at all.

           92.   M&B conducted no discussions or meetings with Cortica to present alternative

  methods of applying for patents — such as by filing original patent applications as opposed to CIP

  applications — or to determine the relative benefits of wording an application in one way or in

  another.

           93.   For example, M&B, either independently or in conjunction with eNitiatives,

  announced the abandonment of a patent application (COR-088), which eNitiatives valued at

  between one and three million dollars, without consulting Cortica.

           94.   M&B sent Cortica only invoices, sometimes without a copy of the application for

  which it was charging.

           95.   M&B also continued to file dozens of applications without interviewing the

  inventors in accord with fundamental professional standards, as such interviews did not trigger

  automatic fees.

           96.   M&B’s negligent failure to interview the inventors resulted directly in poorly

  worded applications by M&B.



                                                   26
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 28 of 73 PageID: 1280




           97.    Cortica had no knowledge of these unilateral decisions by M&B, as it would simply

  receive a bill for services from M&B.

           98.    Nor did M&B inform Cortica of cost-saving measures in managing its patents, such

  as by filing consolidated new applications for several similar patents at a time, or consolidating

  existing applications, to costs of tens or hundreds of thousands of dollars.

        4.      M&B Failed to Convert Provisional Applications to Non-Provisional
  Applications.

           99.    In addition, M&B acted without Cortica’s approval in converting provisional

  applications to non-provisional applications.

           100.   A provisional application is a bare-bones application that serves as a “place holder,”

  allowing an applicant to upgrade and improve its invention and to craft a more compelling final

  application. So long as the final application is filed within one year, it is predated to the time of

  the filing of the provisional application.

           101.   However, after provisional applications were filed for various inventions, M&B

  opted not to expend the time and effort of inquiring into any subsequent improvements to the

  invention, or of drafting complete, non-provisional applications within the year of the provisional

  applications.

           102.   Instead, M&B simply had the provisional applications converted to final

  applications — all without Cortica’s prior knowledge and consent.

           103.   For example, a provisional application that was filed in February 2017 was

  neglected until it expired after one year (while Cortica’s agreement with eNitiatives was still

  ongoing) without M&B filing a non-provisional application or converting it to a non-provisional

  application.




                                                   27
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 29 of 73 PageID: 1281




           104.   Although eNitiatives expressly agreed to convert this provisional application to a

  non-provisional application as part of a budget proposal in July 2017, and although M&B was

  purportedly working on Cortica’s patents pursuant to Cortica’s agreement with eNitiatives, M&B

  failed to effect the conversion, costing Cortica the priority date of the provisional application.

         5.    M&B Failed to Conform Its Drafting of Applications to Developments in
  Patent Law, with Significant Adverse Effects on Cortica’s Patent Protection.

           105.   In addition, M&B failed to modify its practice in drafting applications to comply

  with developments in United States patent law, such as a stricter standard for granting patents to

  software innovations on the grounds that those inventions were “abstract ideas” and thus ineligible

  for patent protection under section 101 of the Patent Act, 35 U.S. Code § 101.

           106.   Despite this overhaul of United States software patent law and practice, M&B not

  only failed to inform Cortica that any change had occurred, but also failed to change any aspect in

  the manner it` drafted applications.

           107.   While software patent applications decreased in number nationwide following

  these shifts in the law, M&B’s applications for Cortica software innovations increased

  substantially during that time.

           108.   Due to the failure to conform its applications to the new legal standard, many

  Cortica applications filed by M&B were rejected based on section 101 of the Patent Act, requiring

  Cortica to spend money to address the USPTO’s reservations.

        6.     M&B Consistently Filed Poorly Drafted and Ineffective Applications with
  Evident Errors and Insufficient Clarity.

           109.   M&B’s applications also suffered from pervasive sloppiness, poor wording, and

  unprofessional presentation.




                                                   28
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 30 of 73 PageID: 1282




           110.   For example, due to its “copy-and-paste” practice, M&B filed a patent application

  with reference to image recognition technology, while the illustrative figures attached referred to

  sound recognition technology.

           111.   Likewise, M&B filed applications that lacked all but vague, superficial

  descriptions, failing to detail how the technology works or its exact makeup.

           112.   Many applications simply included a list of how some components of the

  technology “should be” designed, instead of explaining how the components were actually

  designed and implemented, or through vague “incorporations by reference” to other patent

  applications — some of which in turn only vaguely referenced other applications or patents —

  resulting in substantial confusion.

           113.   Applications were drafted with incorrect terms, insufficient detail, imprecise and

  indefinite wording, and without the required language addressing the new heightened standard

  applicable to software patents (which must explain precisely how the invention improves the

  software operation).

           114.   Applications for new innovations in Cortica’s core technology in 2012 and onward

  were often lifted from earlier applications filed between 2006 and 2008, and thus failed to reflect

  the fundamental changes in the technology.

           D. M&B’s Inflated Billing Practices:

           115.   Despite the sub-standard performance of M&B, it nonetheless billed Cortica what

  would have been an exorbitant amount even for competent work.

           116.   After receiving outsized bills from M&B and eNitiatives, Cortica had eNitiatives

  agree to a reduced budget on May 4, 2017, with a cap of $221,000 for the remainder of 2017.




                                                  29
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 31 of 73 PageID: 1283




           117.   However, although M&B worked as an agent of eNitiatives, it billed Cortica

  approximately $77,000 for May 2017 alone — more than a quarter of the agreed-on budget for the

  rest of the year.

           118.   Moreover, a significant portion of M&B’s bills were for work already performed

  and billed by eNitiatives.

           119.   For example, eNitiatives would draft a patent application and send it to M&B,

  which would file the draft, and sometimes would make comments such as regarding technical

  phrasing.

           120.   Cortica would be charged a total of approximately $13,000, including $5,000 to

  eNitiatives for drafting and filing, another $3,000 to eNitiatives if the patent is accepted for

  registration, and $5,000 to M&B for its role.

           121.   While M&B’s fee may have made sense if it was drafting applications from scratch

  or making significant changes to prior drafts based on its expertise and familiarity with United

  States patent law, M&B in fact did no such thing, but instead gave a cursory review to work already

  completed by eNitiatives.

           122.   As a result, Cortica ultimately paid what amounted to nearly double billing by

  M&B for virtually the same work performed by eNitiatives.

           123.   Cortica did not discover this billing practice until the number of applications filed

  sharply increased, to Cortica’s surprise, and after an examination by an outside provider of M&B’s

  modus operandi.

           124.   In the pending suit filed by eNitiatives in the District Court of Tel Aviv, Cortica’s

  counterclaim against M&B -- based on facts asserted in this Counterclaim — was dismissed on

  February 4, 2021 for forum non conveniens, among other reasons. Cortica has appealed that



                                                   30
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 32 of 73 PageID: 1284




  dismissal to the Israel Supreme Court, which appeal remains pending. Cortica asserts this

  Counterclaim to avoid the loss of its right to relief in the event its appeal in Israel is unsuccessful.

                           COUNT I – PROFESSIONAL NEGLIGENCE

           125.   Cortica hereby incorporates the foregoing paragraphs as if repeated in full.

           126.   M&B performed patent work as an agent or subcontractor of eNitiatives for

  Cortica’s patents.

           127.   In undertaking to perform patent work for Cortica’s patents, M&B implicitly

  represented that it had and would use the knowledge, skill, and judgment ordinarily possessed and

  used by the average patent agent in good standing in similar communities as of time M&B

  performed its work.

           128.   M&B owed a duty of care to Cortica by virtue of M&B’s relationship with

  eNitiatives and M&B’s undertaking to perform work on Cortica’s patents.

           129.   In addition, Cortica was induced by eNitiatives and by M&B to rely on M&B’s

  patent services and M&B’s representations regarding the quality of its work on Cortica’s patents,

  and Cortica relied on M&B’s services and representations.

           130.   M&B knew that Cortica would rely on M&B’s patent services, claimed expertise

  in patent practice, and representations about the quality of M&B’s work, and the harm to Cortica

  occasioned by M&B’s subpar performance was foreseeable.

           131.   M&B failed to conform its performance to the standard of competence, skill, and

  professionalism ordinarily possessed and exercised by the average patent agent in similar

  communities.

           132.   M&B negligently performed sub-standard work and breached its duty of care with

  regard to Cortica’s patents, including by the following practices:



                                                    31
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 33 of 73 PageID: 1285




                  a.     filing CIP applications for new innovations instead of original patent

                         applications, without notifying or explaining to Cortica the implications of

                         using CIP applications;

                  b.     cutting and pasting indiscriminately and negligently from prior applications

                         to new applications;

                  c.     making important unilateral decisions about Cortica’s patents without

                         consulting or obtaining approval from Cortica;

                  d.     failing to conform its applications to new legal requirements;

                  e.     filing slipshod, amateurish, and ineffectual applications rife with errors and

                         irrelevant information or illustrations, vague phrasing and confusing cross-

                         references, and insufficient explanatory detail.

           133.   M&B’s negligent performance directly and proximately caused injury to Cortica

  by failing to obtain full and complete protection for Cortica’s patents, by causing various patents

  of Cortica to have reduced quality or duration of protection, and by causing Cortica to expend

  money and time to address deficiencies in M&B’s work.

           134.   But for the subpar work performed by M&B, Cortica’s patents would have secured

  more robust patent protection.

           135.   M&B failed to exercise judgment in its decisions and actions respecting Cortica’s

  patents in conformance with the judgment of an average patent agent in similar circumstances.

                              COUNT II – BREACH OF CONTRACT

           136.   Cortica hereby incorporates the foregoing paragraphs as if repeated in full.

           137.   In the alternative, assuming without admitting that a valid contract existed between

  Cortica and M&B for performance of patent work on Cortica’s behalf, M&B breached its

  contractual duties by, among others:

                                                   32
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 34 of 73 PageID: 1286




                  a.     performing negligently;

                  b.     failing to conform to the standard of care, competence, skill, and judgment

                         exercised by the average patent agent in similar circumstances;

                  c.     concealing the extent of its negligent performance;

                  d.     charging for work already performed;

                  e.     misrepresenting the basis for its demands of payment; and

                  f.     charging exorbitantly unreasonable fees.

           138.   M&B’s breaches of contract have directly and proximately caused Cortica damage.

  COUNT III – BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

           139.   Cortica hereby incorporates the foregoing paragraphs as if repeated in full.

           140.   In the alternative, assuming without admitting that a valid contract existed between

  Cortica and M&B for performance of patent work on Cortica’s behalf, M&B breached the implied

  covenant and duty of good faith and fair dealing by, among others:

                  a.     performing negligently;

                  b.     failing to conform to the standard of care, competence, skill, and judgment

                         exercised by the average patent agent in similar circumstances;

                  c.     concealing the extent of its negligent performance;

                  d.     charging for work already performed;

                  e.     misrepresenting the basis for its demands of payment; and

                  f.     charging exorbitantly unreasonable fees.

           141.   M&B acted in a manner unfaithful to the agreed purposes of the contract and

  inconsistent with the reasonable expectations of the parties.




                                                   33
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 35 of 73 PageID: 1287




           142.   M&B acted in bad faith, dishonestly, and with the improper motive of generating

  fees for itself with minimal effort by increasing the volume of patent applications at the expense

  of quality and duration, depriving Cortica the benefits of the contract.

           143.   M&B’s breach of the covenant and duty of good faith and fair dealing has directly

  and proximately caused Cortica damage.

                        COUNT IV – BREACH OF FIDUCIARY DUTIES

           144.   Cortica hereby incorporates the foregoing paragraphs as if repeated in full.

           145.   M&B performed patent work as an agent or subcontractor of eNitiatives for

  Cortica’s patents.

           146.   M&B owed fiduciary duties to Cortica by virtue of M&B’s relationship with

  eNitiatives and M&B’s undertaking to perform work on Cortica’s patents.

           147.   In addition, Cortica was induced by eNitiatives and by M&B to rely on M&B’s

  patent services and M&B’s representations regarding the quality of its work on Cortica’s patents,

  and Cortica relied on M&B’s services and representations.

           148.   M&B knew that Cortica would rely on M&B’s patent services, claimed expertise

  in patent practice, and representations about the quality of M&B’s work, and the harm to Cortica

  occasioned by M&B’s subpar performance was foreseeable.

           149.   M&B breached its fiduciary duties to Cortica by, among others:

                  a.     Failing to consult, inform, or communicate with Cortica regarding

                         important decisions relating to Cortica’s patents;

                  b.     Sacrificing quality of Cortica’s patent protection in the interests of M&B’s

                         own profits;

                  c.     Failure to perform patent work for Cortica with diligence, instead preparing

                         and filing shoddy applications with minimal effort or expense;

                                                   34
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 36 of 73 PageID: 1288




                  d.      Failing to perform patent work with competence, including by maintaining

                          and using the necessary knowledge, thoroughness, and preparation;

                  e.      Failing to comply with Cortica’s objectives in filing patent applications,

                          including to obtain the most robust protection possible;

                  f.      Charging and collecting unreasonable fees and expenses given the lack of

                          quality and effort in M&B’s performance, and by failing to communicate

                          the basis for fees and expenses it charged Cortica.

           150.   In breaching its fiduciary duties, M&B caused injury to Cortica by failing to obtain

  full and complete protection for Cortica’s patents, by causing various patents of Cortica to have

  reduced quality or duration of protection, by causing Cortica to expend money and time to address

  deficiencies in M&B’s work, and by charging unreasonable fees and expenses.

                                       PRAYER FOR RELIEF

           Wherefore, Cortica respectfully requests:

               a. Compensatory, consequential, and/or incidental damages;

               b. Punitive damages;

               c. Reasonable attorneys’ fees and costs; and

               d. Such other relief as the Court deems just and equitable.



  Dated: May 28, 2021                            Respectfully submitted,

                                                        /s/ Adam E. Gersh_____
                                                        Adam E. Gersh, Esquire
                                                        Commerce Center
                                                        1810 Chapel Avenue West
                                                        Cherry Hill, NJ 08002
                                                        (856) 382-2246
                                                        Adam.Gersh@flastergreenberg.com
                                                        Attorneys for Defendants Cortica-US, Inc.
                                                        and Cortica, LTD.

                                                   35
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 37 of 73 PageID: 1289




                                   CERTIFICATE OF SERVICE

           I certify that on May 28, 2021, the following documents were filed electronically and are

  available for viewing and downloading from the Electronic Case Filing system by all

  counsel/parties of record:

           1.     Defendant Cortica, LTD.’s answer, affirmative defenses, and counterclaim; and

           2.     This Certificate of Service.


                                                 FLASTER/GREENBERG P.C.
                                                 Attorneys for Defendants Cortica-US, Inc. and
                                                 Cortica, LTD


  Dated: May 28, 2021                            By:    /s/ Adam E. Gersh
                                                        Adam E. Gersh, Esquire




                                                   36
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 38 of 73 PageID: 1290




  FLASTER/GREENBERG PC
  By:    Adam E. Gersh, Esquire
  Commerce Center
  1810 Chapel Avenue West
  Cherry Hill, NJ 08002
  (856) 382-2246
  Adam.Gersh@flastergreenberg.com
  Attorneys for Defendants Cortica-US, Inc. and Cortica, LTD.

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

                                                     :
   M&B IP ANALYSTS, LLC,                             :
                                                     : C.A. No. 2:19-cv-00429
                            Plaintiff,               :
               v.                                    :
                                                     : JURY TRIAL DEMANDED
   CORTICA-US, INC., and CORTICA, LTD.,              :
                                                     :
                            Defendants.              :
                                                     :
                                                     :

  ANSWER AND AFFIRMATIVE DEFENSES OF
    DEFENDANT CORTICA, LTD.’S AMENDED ANSWER AND COUNTERCLAIM

           Defendant Cortica, LTD. (“Cortica” or “Answering Defendant”), by way of answer to the

  Complaint of Plaintiff M&B IP Analysts, LLC “Plaintiff”) statesand through undersigned counsel,

  for its Amended Answer and Counterclaim, avers as follows:

                    RESPONSES TO ALLEGATIONS OF PLAINTIFF’S COMPLAINT

           1.       Denied. The allegations of the corresponding paragraph constitute conclusions of

  law to which no response is required and, in any event, they are denied.

           2.       Denied. The allegations of the corresponding paragraph constitute conclusions of

  law to which no response is required and, in any event, they are denied.




  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 39 of 73 PageID: 1291




           3.    Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

  Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

  the allegations of the corresponding paragraph and, therefore, they are denied.

           4.    Admitted in part and denied in part. Answering Defendant admits only that Cortica-

  US, Inc.’s state of incorporation is Delaware. The remaining allegations of the corresponding

  paragraph constitute conclusions of law to which no response is required and, in any event, they

  are denied.

           5.    Admitted in part and denied in part. Answering Defendant admits only that Cortica,

  LTD.’s business address is 103 Allenby Street, 4th Floor, Tel Aviv, Israel. The remaining

  allegations of the corresponding paragraph constitute conclusions of law to which no response is

  required and, in any event, they are denied.

           6.    Denied. The allegations of the corresponding paragraph constitute conclusions of

  law to which no response is required and, in any event, they are denied.

           7.    Answering Defendant admits only that Cortica-US, Inc.is a subsidiary of Cortica,

  LTD. All other allegations are denied.

           8.    Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

  Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

  the allegations of the corresponding paragraph and, therefore, they are denied.

           9.    Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

  Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

  the allegations of the corresponding paragraph and, therefore, they are denied.




                                                   2
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 40 of 73 PageID: 1292




           10.   Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

  Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

  the allegations of the corresponding paragraph and, therefore, they are denied.

           11.   Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

  Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

  the allegations of the corresponding paragraph and, therefore, they are denied.

           12.   Denied. In accordance with Fed. R. Civ. Pro. 8(b)(5), after a reasonable inquiry,

  Answering Defendant lacks knowledge or information sufficient to form a belief about the truth of

  the allegations of the corresponding paragraph and, therefore, they are denied.

           13.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           14.   Admitted in part and denied in part. Answering Defendant admits only that it is a

  patent holder of its patents. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required.




                                                   3
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 41 of 73 PageID: 1293




           15.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           16.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as to

  allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a belief

  about the truth of the allegations of the corresponding paragraph and, therefore, they are denied. By

  way of further response, Answering Defendant does not have, and never had, any contractual

  relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's best

  knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any contractual




                                                   4
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 42 of 73 PageID: 1294




  with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant to Plaintiff’s

  agreement with a party other than the named Defendants.

           17.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           18.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's



                                                    5
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 43 of 73 PageID: 1295




  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

            19.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            20.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            21.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required. To the extent, if any, that a response is deemed necessary from Answering Defendant



                                                   6
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 44 of 73 PageID: 1296




  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            22.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

            23.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant

  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are



                                                   7
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 45 of 73 PageID: 1297




  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering

  Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never

  had, any contractual with the Plaintiff, and any services that the Plaintiff provided, were provided

  pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           24.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           25.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information



                                                   8
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 46 of 73 PageID: 1298




  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

                                 ANSWER TO FIRST CAUSE OF ACTION

           26.    Answering Defendant hereby incorporates by reference the preceding paragraphs

  of this pleading as if set forth fully herein.

           27.    Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as to

  allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           28.    Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering

                                                   9
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 47 of 73 PageID: 1299




  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

            29.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            30.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a



                                                  10
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 48 of 73 PageID: 1300




  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            31.   Denied. By way of further response, Answering Defendant does not have, and never

  had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering

  Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had,

  any contractual with the Plaintiff, and any services that the Plaintiff provided, were provided

  pursuant to Plaintiff’s agreement with a party other than the named Defendants.

            32.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering

  Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never

  had, any contractual with the Plaintiff, and any services that the Plaintiff provided, were provided

  pursuant to Plaintiff’s agreement with a party other than the named Defendants.

            WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

  in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

  action set forth therein, and award Answering Defendant its costs and expenses, including

  attorney’s fees, and any other relief that the Court may deem appropriate.



                                                  11
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 49 of 73 PageID: 1301




                               ANSWER TO SECOND CAUSE OF ACTION

            33.   Answering Defendant hereby incorporates by reference the preceding paragraphs

  of this pleading as if set forth fully herein.

            34.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

            35.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.



                                                   12
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 50 of 73 PageID: 1302




           36.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           37.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,




                                                   13
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 51 of 73 PageID: 1303




  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           38.    Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

  in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

  action set forth therein, and award Answering Defendant its costs and expenses, including

  attorney’s fees, and any other relief that the Court may deem appropriate.

                                 ANSWER TO THIRD CAUSE OF ACTION

           39.    Answering Defendant hereby incorporates by reference the preceding paragraphs

  of this pleading as if set forth fully herein.

           40.    Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

                                                   14
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 52 of 73 PageID: 1304




  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           41.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

  any, they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           42.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are



                                                   15
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 53 of 73 PageID: 1305




  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

            43.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if any,

  they are directed a party other than Answering Defendant, no response from Answering Defendant

  is required. To the extent, if any, that a response is deemed necessary from Answering Defendant

  as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            44.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as

  to allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a



                                                   16
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 54 of 73 PageID: 1306




  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied. By way of further response, Answering Defendant does not have, and never had, any

  contractual relationship with the Plaintiff, and after a reasonable inquiry, to Answering Defendant's

  best knowledge, the Co-Defendant Cortica-US, Inc. also does not have, and never had, any

  contractual with the Plaintiff, and any services that the Plaintiff provided, were provided pursuant

  to Plaintiff’s agreement with a party other than the named Defendants.

           45.   Denied. Answering Defendant denies the allegations of the corresponding

  paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

  any, they are directed a party other than Answering Defendant, no response from Answering

  Defendant is required. To the extent, if any, that a response is deemed necessary from Answering

  Defendant as to allegations addressed to another party, in accordance with Fed. R. Civ. Pro.

  8(b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the allegations of the corresponding paragraph and,

  therefore, they are denied. By way of further response, Answering Defendant does not have, and

  never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

  Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

  and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

  were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

           46.   Denied. Answering Defendant denies the allegations of the corresponding paragraph

  to the extent, if any, they are directed at Answering Defendant and, to the extent if any, they are

  directed a party other than Answering Defendant, no response from Answering Defendant is

  required. To the extent, if any, that a response is deemed necessary from Answering Defendant as to



                                                   17
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 55 of 73 PageID: 1307




  allegations addressed to another party, in accordance with Fed. R. Civ. Pro. 8(b)(5), after a

  reasonable inquiry, Answering Defendant lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of the corresponding paragraph and, therefore, they are

  denied.

            WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

  in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

  action set forth therein, and award Answering Defendant its costs and expenses, including

  attorney’s fees, and any other relief that the Court may deem appropriate.

                                          AFFIRMATIVE DEFENSES

            Without admitting or acknowledging that Answering Defendant bears any burden of proof

  about any of the following affirmative defenses, Answering Defendant avers:

                                            First Affirmative Defense

            Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief can be

  granted.

                                           Second Affirmative Defense

            Plaintiff’s claims are barred, in whole or in part, by the absence of any contractual privity

  with Answering Defendant.

                                           Third Affirmative Defense

            Plaintiff’s claims are barred or limited because it has unclean hands.

                                           Fourth Affirmative Defense

            Plaintiff brought this action in the improper venue and in a Court that lacks jurisdiction

  over Answering Defendant and/or all the parties.

                                            Fifth Affirmative Defense

            Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or unclean hands.


                                                     18
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 56 of 73 PageID: 1308




                                            Sixth Affirmative Defense

           Plaintiff’s claims are barred, in whole or in part, by applicable statute of limitations or other

  limitations upon actions.

                                           Seventh Affirmative Defense

           Plaintiff has failed to mitigate its alleged damages.

                                           Eighth Affirmative Defense

           Plaintiff’s claims are barred by the doctrine of laches.

                                            Ninth Affirmative Defense

           No act or omission on the part of Answering Defendant was the proximate cause or

  contributing cause of any damages Plaintiff allegedly suffered.

                                            Tenth Affirmative Defense

           Plaintiff’s claims are barred, in whole or in part, because Answering Defendant never owed

  any duty to Plaintiff and never breached any duty allegedly owed to it.

                                          Eleventh Affirmative Defense

           Answering Defendant at all times acted in good faith, for legitimate business reasons, and

  without intent to violate the law or cause harm to Plaintiff.

                                           Twelfth Affirmative Defense

           Plaintiff’s claims are barred because Plaintiff unreasonably failed to avail itself of the

  remedies available its contract with third parties that gives rises to its claims

                                         Thirteenth Affirmative Defense

           Plaintiff’s claims are barred because Plaintiff failed to exhaust Plaintiff’s available

  administrative remedies.




                                                      19
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 57 of 73 PageID: 1309




                                       Fourteenth Affirmative Defense

           Plaintiff brought this action in the improper venue and in a Court that lacks jurisdiction

  over the subject matter.

                                         Fifteenth Affirmative Defense

           Any sums due to Plaintiff are offset in their entirety due to the damages Plaintiff’s actions

  caused to Answering Defendant through its negligent services, overbilling, and performance of

  work that was not approved by Answering Defendant.

           Answering Defendant intends to rely upon such other defenses as may be available or

  become apparent during discovery proceedings in this case and hereby specifically reserves the

  right to amend this Answer to plead said defenses.

           WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

  in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

  action set forth therein, and award Defendant its costs and expenses, including attorney’s fees, and

  any other relief that the Court may deem appropriate.

                                           COUNTERCLAIM

           A. Cortica and Its Core Technology

           47.    Cortica is an Israeli technology company operating in the cutting-edge field of

  artificial intelligence.

           48.    Established as a startup in 2007, Cortica has developed platforms — most notably,

  for use in autonomous vehicles — with the capacity to “learn” their environment, extrapolate data

  to create new “concepts,” and design and tailor operations accordingly.

           49.    Cortica’s core technology involves creating platforms with the capacity to analyze

  their environment by identifying and classifying surrounding objects, behaviors, and patterns, then

  using those classifications to broaden the platforms’ own databases.

                                                    20
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 58 of 73 PageID: 1310




           50.      For example, Cortica’s technology would allow an autonomous car, equipped with

  a video of the surrounding area, to identify various objects in its environment, including

  pedestrians, buildings, other cars, traffic signals, and the like.

           51.      The Cortica technology compares the video images to existing databases comprised

  of various samples of different types of objects (e.g., car models, traffic signals, pedestrians),

  called “concepts.”

           52.      Each preexisting category of images triggers a certain programmed behavior in the

  car (e.g., reaction to a red light, to a pedestrian, to a sidewalk), and when a new image is compared

  to the existing database, the car categorizes the new image and applies the appropriate programmed

  behavior to it.

           53.      The original innovations underlying Cortica’s technology were patented between

  2006 and 2008.

           54.      Cortica continued research and development over the years, and starting in 2012,

  certain core foundations of its technology underwent a fundamental change. These changes include

  materially new ways in which autonomous cars could both create signatures of their surroundings

  and learn new concepts.

           55.      These new innovations were eligible for new patent applications.

           B. The Agreement Between Cortica and eNitiatives, Ltd.

           56.      Cortica entered into an agreement in 2011 with eNitiatives, Ltd. (“eNitiatives”), an

  Israeli company that manages patents owned by other parties, to manage Cortica’s patent portfolio

  internationally.

           57.      That agreement continued (with some modifications) a prior agreement between

  the parties dating from 2008. The 2011 agreement was subsequently renewed with some additional

  modifications in 2016.

                                                     21
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 59 of 73 PageID: 1311




           58.   eNitiatives, in turn, used Mr. Ben-Shimon and M&B, as well as M&B’s

  predecessor company in which Mr. Ben-Shimon worked prior to establishing M&B, to handle

  Cortica’s patents before the United States Patent and Trademark Office (“USPTO”).

           59.   M&B apparently assumed this role pursuant to a third-party arrangement between

  eNitiatives and M&B to which Cortica was not a party.

           C. M&B’s Negligent Performance

           60.   Material for this Counterclaim, the agreement with eNitiatives created an automatic

  fee triggered by certain “milestones” to be accomplished for any one patent application on

  Cortica’s behalf.

           61.   These payment milestones included submission of patent-related documents to a

  patent attorney or patent agent; the actual filing of a patent with the USPTO; and the allowance of

  a patent by the USPTO.

           62.   This fee structure in fact incentivized quantity over quality: the more patent

  applications that could be submitted, the more Cortica would be charged, regardless of the quality

  of patent protection the application process would afford Cortica.

           63.   M&B performed accordingly by purporting to process as many of Cortica’s patents

  as it could with as much speed as possible — all the while failing to comply with basic standards

  of competence and skill.

           64.   M&B’s negligent performance took several forms, as explained below.

         1.     M&B Filed CIP Applications Instead of Applications for Full Patent
  Protection, and It Failed to Explain to Cortica the Implications of CIP Applications.

           65.   M&B filed the vast majority of Cortica’s patents as Continuation in Part (“CIP”)

  applications instead of as original parent patents, which ensured those patents would have far

  shorter periods of protection.


                                                  22
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 60 of 73 PageID: 1312




           66.     To provide some background, CIP applications are a means of obtaining protection

  where the owner of an existing patent develops a subsequent improvement to the patent.

           67.     Ordinarily, this improvement would be ineligible for patent protection because the

  original patent (called the “parent patent”) would be deemed “prior art” and disqualify the

  improvement from independent patent protection.

           68.     To circumvent this issue, the law permits an inventor to file a CIP application,

  which if granted extends the protection of the parent patent to the improvement.

           69.     However, the protection afforded pursuant to a CIP application does not last the

  ordinary twenty-year duration to which original patents are entitled, but continues only for the

  remainder of the duration of the parent patent.

           70.     Likewise, where a chain of CIP applications are filed for a series of subsequent

  improvements to a parent patent, each CIP application is limited to the duration of the original

  parent patent.

           71.     Thus, CIP applications can provide protection for improvements to parent patents

  that do not constitute sufficiently innovative developments to qualify as parent patents themselves,

  and absent a CIP application would be denied protection altogether.

           72.     CIP applications generally entail substantially less work on the part of patent agent.

           73.     However, the protection available to a CIP application is limited by a rigid one-

  year deadline, after which the new improvement may be ineligible for protection to the extent the

  parent patent is deemed prior art.

           74.     Thus, where an existing parent patent would not constitute prior art with respect to

  an innovative new technology, an original patent application for twenty years of patent protection

  period, and not a CIP application, is the correct procedure.



                                                    23
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 61 of 73 PageID: 1313




           75.   If a CIP application is instead filed and granted for the new technology as a

  continuation of a parent patent, the new invention will lose years of protection according to the

  time already elapsed from the parent patent.

           76.   Where in addition to filing a CIP application for new technology instead of an

  original patent application, the CIP application is filed after the one-year limit, the new technology

  will not only be deprived of the twenty-year duration of original patents, it will also lose the

  principal protection available to CIP applications — eligibility even if the parent patent is deemed

  prior art.

           77.   The main motivation for filing a late CIP application in this circumstance is to

  create less work for the patent agent.

           78.   Here, M&B undertook to perform services for Cortica’s patent portfolio, which

  included many new technological innovations that would qualify for parent patent status

  themselves — including new technology both to create signatures of a car’s environment and to

  identify and create new concepts.

           79.   These material changes, many of which related to Cortica’s core technology, would

  have been eligible for independent patents lasting twenty years, and could have served as parent

  patents to CIP applications for subsequent improvements.

           80.   However, for about 70% of Cortica’s United States patents, M&B instead filed CIP

  applications, seizing on the opportunity CIP applications provided to file a greater number of

  applications in a shorter period.

           81.   This approach allowed M&B to process more patents and reach more milestones,

  with the dual results both of more payment and of less work for itself.




                                                   24
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 62 of 73 PageID: 1314




           82.    The consequence of M&B’s approach was to deprive Cortica of years and years of

  patent protection across its portfolio, while Cortica was never informed of these implications.

           83.    In some cases, the protection afforded Cortica’s patents, due to the filing of CIP

  applications instead of original patent applications, resulted in protection lasting no more than

  seven years for a new invention, resulting in a loss of thirteen years of protection.

         2.    M&B Generated a Large Volume of Applications by Cutting and Pasting
  Indiscriminately from Prior Applications.

           84.    Moreover, a review of CIP applications drafted and filed by M&B revealed that

  they were largely constructed of components from other CIP applications. M&B would simply

  copy and paste whole portions of prior CIP applications into new CIP applications, sometimes

  including wholly irrelevant information.

           85.    This copy-and-paste method, in addition to the use of CIP applications instead of

  original patent applications, allowed M&B to draft a large volume of slipshod applications in a

  short time, sacrificing quality of protection for speed.

           86.    Not only eNitiatives, but also M&B directly benefited from the copy-and-paste

  method and the use of CIP applications because this far less time-consuming approach facilitated

  the reaching of more “milestones” more quickly, while directly harming Cortica by failing to

  obtain twenty-year patents.

           87.    However, while M&B simply copied and pasted from prior CIP applications to

  create new ones with minimal effort and only minor additions, it nonetheless charged Cortica the

  full fee as if for independent applications for original patents, or a similar rate.

        3.    M&B Made Key Decisions with Long-Lasting Effects on Cortica’s Portfolio
  Without Bothering to Obtain Cortica’s Approval.




                                                    25
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 63 of 73 PageID: 1315




           88.   M&B also negligently managed Cortica’s patents by making critical decisions

  about Cortica’s patent protection and strategy without bothering to consult with Cortica

  beforehand.

           89.   For example, M&B responded to patent examiners’ reservations and challenges,

  sometimes by significantly reducing claims, without informing Cortica.

           90.   Likewise, M&B failed to wait for Cortica’s approval of application drafts before

  submitting them to the USPTO.

           91.   In some cases, M&B did not even send Cortica a draft to review, and in others

  applications were filed without Cortica’s approval to file any application at all.

           92.   M&B conducted no discussions or meetings with Cortica to present alternative

  methods of applying for patents — such as by filing original patent applications as opposed to CIP

  applications — or to determine the relative benefits of wording an application in one way or in

  another.

           93.   For example, M&B, either independently or in conjunction with eNitiatives,

  announced the abandonment of a patent application (COR-088), which eNitiatives valued at

  between one and three million dollars, without consulting Cortica.

           94.   M&B sent Cortica only invoices, sometimes without a copy of the application for

  which it was charging.

           95.   M&B also continued to file dozens of applications without interviewing the

  inventors in accord with fundamental professional standards, as such interviews did not trigger

  automatic fees.

           96.   M&B’s negligent failure to interview the inventors resulted directly in poorly

  worded applications by M&B.



                                                   26
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 64 of 73 PageID: 1316




           97.    Cortica had no knowledge of these unilateral decisions by M&B, as it would simply

  receive a bill for services from M&B.

           98.    Nor did M&B inform Cortica of cost-saving measures in managing its patents, such

  as by filing consolidated new applications for several similar patents at a time, or consolidating

  existing applications, to costs of tens or hundreds of thousands of dollars.

        4.      M&B Failed to Convert Provisional Applications to Non-Provisional
  Applications.

           99.    In addition, M&B acted without Cortica’s approval in converting provisional

  applications to non-provisional applications.

           100.   A provisional application is a bare-bones application that serves as a “place holder,”

  allowing an applicant to upgrade and improve its invention and to craft a more compelling final

  application. So long as the final application is filed within one year, it is predated to the time of

  the filing of the provisional application.

           101.   However, after provisional applications were filed for various inventions, M&B

  opted not to expend the time and effort of inquiring into any subsequent improvements to the

  invention, or of drafting complete, non-provisional applications within the year of the provisional

  applications.

           102.   Instead, M&B simply had the provisional applications converted to final

  applications — all without Cortica’s prior knowledge and consent.

           103.   For example, a provisional application that was filed in February 2017 was

  neglected until it expired after one year (while Cortica’s agreement with eNitiatives was still

  ongoing) without M&B filing a non-provisional application or converting it to a non-provisional

  application.




                                                   27
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 65 of 73 PageID: 1317




           104.   Although eNitiatives expressly agreed to convert this provisional application to a

  non-provisional application as part of a budget proposal in July 2017, and although M&B was

  purportedly working on Cortica’s patents pursuant to Cortica’s agreement with eNitiatives, M&B

  failed to effect the conversion, costing Cortica the priority date of the provisional application.

         5.    M&B Failed to Conform Its Drafting of Applications to Developments in
  Patent Law, with Significant Adverse Effects on Cortica’s Patent Protection.

           105.   In addition, M&B failed to modify its practice in drafting applications to comply

  with developments in United States patent law, such as a stricter standard for granting patents to

  software innovations on the grounds that those inventions were “abstract ideas” and thus ineligible

  for patent protection under section 101 of the Patent Act, 35 U.S. Code § 101.

           106.   Despite this overhaul of United States software patent law and practice, M&B not

  only failed to inform Cortica that any change had occurred, but also failed to change any aspect in

  the manner it` drafted applications.

           107.   While software patent applications decreased in number nationwide following

  these shifts in the law, M&B’s applications for Cortica software innovations increased

  substantially during that time.

           108.   Due to the failure to conform its applications to the new legal standard, many

  Cortica applications filed by M&B were rejected based on section 101 of the Patent Act, requiring

  Cortica to spend money to address the USPTO’s reservations.

        6.     M&B Consistently Filed Poorly Drafted and Ineffective Applications with
  Evident Errors and Insufficient Clarity.

           109.   M&B’s applications also suffered from pervasive sloppiness, poor wording, and

  unprofessional presentation.




                                                   28
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 66 of 73 PageID: 1318




           110.   For example, due to its “copy-and-paste” practice, M&B filed a patent application

  with reference to image recognition technology, while the illustrative figures attached referred to

  sound recognition technology.

           111.   Likewise, M&B filed applications that lacked all but vague, superficial

  descriptions, failing to detail how the technology works or its exact makeup.

           112.   Many applications simply included a list of how some components of the

  technology “should be” designed, instead of explaining how the components were actually

  designed and implemented, or through vague “incorporations by reference” to other patent

  applications — some of which in turn only vaguely referenced other applications or patents —

  resulting in substantial confusion.

           113.   Applications were drafted with incorrect terms, insufficient detail, imprecise and

  indefinite wording, and without the required language addressing the new heightened standard

  applicable to software patents (which must explain precisely how the invention improves the

  software operation).

           114.   Applications for new innovations in Cortica’s core technology in 2012 and onward

  were often lifted from earlier applications filed between 2006 and 2008, and thus failed to reflect

  the fundamental changes in the technology.

           D. M&B’s Inflated Billing Practices:

           115.   Despite the sub-standard performance of M&B, it nonetheless billed Cortica what

  would have been an exorbitant amount even for competent work.

           116.   After receiving outsized bills from M&B and eNitiatives, Cortica had eNitiatives

  agree to a reduced budget on May 4, 2017, with a cap of $221,000 for the remainder of 2017.




                                                  29
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 67 of 73 PageID: 1319




           117.   However, although M&B worked as an agent of eNitiatives, it billed Cortica

  approximately $77,000 for May 2017 alone — more than a quarter of the agreed-on budget for the

  rest of the year.

           118.   Moreover, a significant portion of M&B’s bills were for work already performed

  and billed by eNitiatives.

           119.   For example, eNitiatives would draft a patent application and send it to M&B,

  which would file the draft, and sometimes would make comments such as regarding technical

  phrasing.

           120.   Cortica would be charged a total of approximately $13,000, including $5,000 to

  eNitiatives for drafting and filing, another $3,000 to eNitiatives if the patent is accepted for

  registration, and $5,000 to M&B for its role.

           121.   While M&B’s fee may have made sense if it was drafting applications from scratch

  or making significant changes to prior drafts based on its expertise and familiarity with United

  States patent law, M&B in fact did no such thing, but instead gave a cursory review to work already

  completed by eNitiatives.

           122.   As a result, Cortica ultimately paid what amounted to nearly double billing by

  M&B for virtually the same work performed by eNitiatives.

           123.   Cortica did not discover this billing practice until the number of applications filed

  sharply increased, to Cortica’s surprise, and after an examination by an outside provider of M&B’s

  modus operandi.

           124.   In the pending suit filed by eNitiatives in the District Court of Tel Aviv, Cortica’s

  counterclaim against M&B -- based on facts asserted in this Counterclaim — was dismissed on

  February 4, 2021 for forum non conveniens, among other reasons. Cortica has appealed that



                                                   30
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 68 of 73 PageID: 1320




  dismissal to the Israel Supreme Court, which appeal remains pending. Cortica asserts this

  Counterclaim to avoid the loss of its right to relief in the event its appeal in Israel is unsuccessful.

                           COUNT I – PROFESSIONAL NEGLIGENCE

           125.   Cortica hereby incorporates the foregoing paragraphs as if repeated in full.

           126.   M&B performed patent work as an agent or subcontractor of eNitiatives for

  Cortica’s patents.

           127.   In undertaking to perform patent work for Cortica’s patents, M&B implicitly

  represented that it had and would use the knowledge, skill, and judgment ordinarily possessed and

  used by the average patent agent in good standing in similar communities as of time M&B

  performed its work.

           128.   M&B owed a duty of care to Cortica by virtue of M&B’s relationship with

  eNitiatives and M&B’s undertaking to perform work on Cortica’s patents.

           129.   In addition, Cortica was induced by eNitiatives and by M&B to rely on M&B’s

  patent services and M&B’s representations regarding the quality of its work on Cortica’s patents,

  and Cortica relied on M&B’s services and representations.

           130.   M&B knew that Cortica would rely on M&B’s patent services, claimed expertise

  in patent practice, and representations about the quality of M&B’s work, and the harm to Cortica

  occasioned by M&B’s subpar performance was foreseeable.

           131.   M&B failed to conform its performance to the standard of competence, skill, and

  professionalism ordinarily possessed and exercised by the average patent agent in similar

  communities.

           132.   M&B negligently performed sub-standard work and breached its duty of care with

  regard to Cortica’s patents, including by the following practices:



                                                    31
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 69 of 73 PageID: 1321




                  a.     filing CIP applications for new innovations instead of original patent

                         applications, without notifying or explaining to Cortica the implications of

                         using CIP applications;

                  b.     cutting and pasting indiscriminately and negligently from prior applications

                         to new applications;

                  c.     making important unilateral decisions about Cortica’s patents without

                         consulting or obtaining approval from Cortica;

                  d.     failing to conform its applications to new legal requirements;

                  e.     filing slipshod, amateurish, and ineffectual applications rife with errors and

                         irrelevant information or illustrations, vague phrasing and confusing cross-

                         references, and insufficient explanatory detail.

           133.   M&B’s negligent performance directly and proximately caused injury to Cortica

  by failing to obtain full and complete protection for Cortica’s patents, by causing various patents

  of Cortica to have reduced quality or duration of protection, and by causing Cortica to expend

  money and time to address deficiencies in M&B’s work.

           134.   But for the subpar work performed by M&B, Cortica’s patents would have secured

  more robust patent protection.

           135.   M&B failed to exercise judgment in its decisions and actions respecting Cortica’s

  patents in conformance with the judgment of an average patent agent in similar circumstances.

                              COUNT II – BREACH OF CONTRACT

           136.   Cortica hereby incorporates the foregoing paragraphs as if repeated in full.

           137.   In the alternative, assuming without admitting that a valid contract existed between

  Cortica and M&B for performance of patent work on Cortica’s behalf, M&B breached its

  contractual duties by, among others:

                                                   32
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 70 of 73 PageID: 1322




                  a.     performing negligently;

                  b.     failing to conform to the standard of care, competence, skill, and judgment

                         exercised by the average patent agent in similar circumstances;

                  c.     concealing the extent of its negligent performance;

                  d.     charging for work already performed;

                  e.     misrepresenting the basis for its demands of payment; and

                  f.     charging exorbitantly unreasonable fees.

           138.   M&B’s breaches of contract have directly and proximately caused Cortica damage.

  COUNT III – BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

           139.   Cortica hereby incorporates the foregoing paragraphs as if repeated in full.

           140.   In the alternative, assuming without admitting that a valid contract existed between

  Cortica and M&B for performance of patent work on Cortica’s behalf, M&B breached the implied

  covenant and duty of good faith and fair dealing by, among others:

                  a.     performing negligently;

                  b.     failing to conform to the standard of care, competence, skill, and judgment

                         exercised by the average patent agent in similar circumstances;

                  c.     concealing the extent of its negligent performance;

                  d.     charging for work already performed;

                  e.     misrepresenting the basis for its demands of payment; and

                  f.     charging exorbitantly unreasonable fees.

           141.   M&B acted in a manner unfaithful to the agreed purposes of the contract and

  inconsistent with the reasonable expectations of the parties.




                                                   33
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 71 of 73 PageID: 1323




           142.   M&B acted in bad faith, dishonestly, and with the improper motive of generating

  fees for itself with minimal effort by increasing the volume of patent applications at the expense

  of quality and duration, depriving Cortica the benefits of the contract.

           143.   M&B’s breach of the covenant and duty of good faith and fair dealing has directly

  and proximately caused Cortica damage.

                        COUNT IV – BREACH OF FIDUCIARY DUTIES

           144.   Cortica hereby incorporates the foregoing paragraphs as if repeated in full.

           145.   M&B performed patent work as an agent or subcontractor of eNitiatives for

  Cortica’s patents.

           146.   M&B owed fiduciary duties to Cortica by virtue of M&B’s relationship with

  eNitiatives and M&B’s undertaking to perform work on Cortica’s patents.

           147.   In addition, Cortica was induced by eNitiatives and by M&B to rely on M&B’s

  patent services and M&B’s representations regarding the quality of its work on Cortica’s patents,

  and Cortica relied on M&B’s services and representations.

           148.   M&B knew that Cortica would rely on M&B’s patent services, claimed expertise

  in patent practice, and representations about the quality of M&B’s work, and the harm to Cortica

  occasioned by M&B’s subpar performance was foreseeable.

           149.   M&B breached its fiduciary duties to Cortica by, among others:

                  a.     Failing to consult, inform, or communicate with Cortica regarding

                         important decisions relating to Cortica’s patents;

                  b.     Sacrificing quality of Cortica’s patent protection in the interests of M&B’s

                         own profits;

                  c.     Failure to perform patent work for Cortica with diligence, instead preparing

                         and filing shoddy applications with minimal effort or expense;

                                                   34
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 72 of 73 PageID: 1324




                  d.      Failing to perform patent work with competence, including by maintaining

                          and using the necessary knowledge, thoroughness, and preparation;

                  e.      Failing to comply with Cortica’s objectives in filing patent applications,

                          including to obtain the most robust protection possible;

                  f.      Charging and collecting unreasonable fees and expenses given the lack of

                          quality and effort in M&B’s performance, and by failing to communicate

                          the basis for fees and expenses it charged Cortica.

           150.   In breaching its fiduciary duties, M&B caused injury to Cortica by failing to obtain

  full and complete protection for Cortica’s patents, by causing various patents of Cortica to have

  reduced quality or duration of protection, by causing Cortica to expend money and time to address

  deficiencies in M&B’s work, and by charging unreasonable fees and expenses.

                                       PRAYER FOR RELIEF

           Wherefore, Cortica respectfully requests:

               a. Compensatory, consequential, and/or incidental damages;

               b. Punitive damages;

               c. Reasonable attorneys’ fees and costs; and

               d. Such other relief as the Court deems just and equitable.



  Dated: May 28, 2021                            Respectfully submitted,

                                                        /s/ Adam E. Gersh_____
                                                        Adam E. Gersh, Esquire
                                                        Commerce Center
                                                        1810 Chapel Avenue West
                                                        Cherry Hill, NJ 08002
                                                        (856) 382-2246
                                                        Adam.Gersh@flastergreenberg.com
                                                        Attorneys for Defendants Cortica-US, Inc.
                                                        and Cortica, LTD.

                                                   35
  8306677 v3
Case 2:19-cv-00429-ES-CLW Document 58-2 Filed 05/28/21 Page 73 of 73 PageID: 1325




                                   CERTIFICATE OF SERVICE

           I certify that on May 28, 2021, the following documents were filed electronically and are

  available for viewing and downloading from the Electronic Case Filing system by all

  counsel/parties of record:

           1.     Defendant Cortica, LTD.’s answer, affirmative defenses, and counterclaim; and

           2.     This Certificate of Service.


                                                 FLASTER/GREENBERG P.C.
                                                 Attorneys for Defendants Cortica-US, Inc. and
                                                 Cortica, LTD


  Dated: May 28, 2021                            By:    /s/ Adam E. Gersh
                                                        Adam E. Gersh, Esquire




                                                   36
  8306677 v3
